Citation Nr: 1309013	
Decision Date: 03/18/13    Archive Date: 03/25/13

DOCKET NO.  11-00 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for bilateral fallen arches. 

2. Entitlement to service connection for sleep apnea, to include as secondary to service connected asthma.

3. Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to service connected asthma. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and D. R. N.


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran had active service from January 1981 to August 1991.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a April 2009 rating decision for the claim of entitlement to service connection for sleep apnea and GERD, issued by the Baltimore, Maryland, Regional Office (RO) of the Department of Veterans Affairs (VA).  The appeal has subsequently been transferred to the RO in Winston-Salem, North Carolina.

The appeal for whether new and material evidence was submitted to reopen a previously denied claim of entitlement to service connection for bilateral fallen arches comes before the Board on appeal from a December 2009 rating decision issued by the RO in Winston-Salem. 

The Veteran testified before the undersigned Veterans Law Judge via videoconference hearing in January 2013.  A transcript of this proceeding has been associated with the claims file.

The request to reopen a previously denied claim of entitlement to service connection for bilateral fallen arches is granted herein, and the merits of the claim are addressed in the REMAND section of this decision.

In addition, the issues of entitlement to service connection for sleep apnea and GERD, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. A November 2001 rating decision denied the Veteran's original claim for entitlement to service connection for fallen arches of the feet.  The Veteran was notified of his appellate rights, but did not timely appeal the decision.

2. Evidence received since the November 2001 decision is not cumulative of evidence previously considered and does raise a reasonable possibility of substantiating the claim of service connection for bilateral fallen arches.


CONCLUSIONS OF LAW

1. The November 2001 rating decision denying service connection for fallen arches is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2012). 

2. Since the November 2001 rating decision, new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral fallen arches.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000 (VCAA)

VA has a statutory and regulatory duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

Pursuant to Kent v. Nicholson, 20 Vet. App. 1 (2006), the veteran must be apprised as to the requirements both as to the underlying service connection claim and as to the definitions of new and material evidence.  Kent further requires that the notice inform the veteran as to the basis for the prior final denial and as to what evidence would be necessary to substantiate the claim.

In light of the favorable outcome of this appeal with respect to the issue of whether new and material evidence has been submitted to reopen the claims (reopening of the claims by the Board), any perceived lack of notice or development is not prejudicial.  See 38 U.S.C.A. §§ 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).

II. Legal Criteria

In general, RO decisions are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1100 (2012).  Pursuant to 38 U.S.C.A. § 5108 (West 2002), a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2012).

To warrant reopening of a previously and finally disallowed claim, newly presented or secured evidence must not be cumulative of evidence of record at the time of the last prior final disallowance and must prove merits of the claim as to each central element that was specified as a basis for the last final disallowance of the claim.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).

An adjudicator must follow a two-step process in evaluating previously denied claims.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328  (1999).

In addition, for the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Therefore, it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."' 


III. Analysis

The Veteran's claim of service connection for a fallen arches was originally denied in a November 2001 rating decision as the April 2001 VA examination of the feet did not reveal any current flat feet condition.  The Veteran was subsequently notified of the denial and he did not appeal the decision.  Therefore, the November 2001 rating decision is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2012).  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, here, such regulation is inapplicable as no new and material evidence pertaining to the Veteran's claim was received prior to the expiration of the appeal period stemming from the November 2001 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999). 

In September 2009, the Veteran requested that his claim be reopened.  Reopening of this claim was denied in a rating action issued in December 2009 which is the subject of the current appeal.  

According to an April 2008 VA treatment record, the Veteran sought treatment for pain on the bottom of the right foot which lasted for the past six months.  The Veteran was diagnosed with pes planus at this time.

As the Court stated in Shade v. Shinseki, the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  24 Vet. App. 110, 117 (2010).  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  See Shade, supra.

The totality of the new evidence reflects the Veteran currently has a bilateral flat feet condition with lay history of symptoms during service.  Here, as will be discussed in further detail in the REMAND section below, this newly submitted medical evidence satisfies the "low threshold" necessary to trigger VA's duty to provide the Veteran with a VA medical examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Therefore, since there is new and material evidence, the claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 


ORDER

As new and material evidence has been received, the claim for entitlement to service connection for bilateral fallen arches, is reopened and, to that extent only, the appeal is granted.


REMAND

A remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  The VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002); 38 C.F.R. § 3.159(c) (2012).

Bilateral fallen arches

Regarding his newly reopened issue of entitlement to service connection for bilateral fallen arches, the Veteran testified at the January 2013 Board hearing that he did not have flat feet when he entered service.  However, the  Veteran stated that while he was working as a supply warehouseman during service, the steel-toe combat boots (which had no arch support) led his flat feet condition to exacerbate the joints in the big toes.  He stated that he had pain on the bottom of his feet during service and sought medical care approximately two years after separation from service.

According to the Veteran's service treatment records, he complained of numerous feet problems.  Notably, in November 1982, moderate pes planus was present.  

As stated above, the Veteran was afforded a VA examination of the feet in April 2001 where no flat feet condition was found.  However, subsequent treatment records have diagnosed the Veteran with pes planus. 

Since the evidence raises the possibility that the Veteran's fallen arches is related to service, the Board finds that a remand of this claim is necessary in order for the RO to obtain another VA medical opinion that addresses the new evidence in this appeal.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In addition, the Veteran testified at the January 2013 Board hearing that he has sought treatment and is currently receiving treatment from private and VA doctors for his feet.  These records have not been obtained and associated with the claims file.  The Veteran also stated that he has unsuccessfully attempted to obtain his records from the initial treatment for his feet from a private doctor.  The Board finds another attempt should be made.  Thus, on remand, the RO must secure any outstanding records and associated them with the claims files.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Sleep apnea and GERD, both to include as secondary to service connected asthma

The Veteran testified at the Board hearing that he first received treatment for sleep apnea in approximately 2004.  He stated he was told by the physician that given his symptoms and his current asthma, he should be tested for sleep apnea.  The Veteran was subsequently tested and in 2005 he was diagnosed with sleep apnea.  He stated he was issued a CPAP machine and is currently receiving treatment for sleep apnea and asthma.  The Veteran testified that he was told by doctors that his sleep apnea is related to his asthma.  He also stated that he has also found evidence of a relationship between asthma and sleep apnea in his internet research.

Regarding his GERD, the Veteran testified that he first experienced GERD associated with his asthma in 1991.  Since that time, the Veteran stated his condition has gotten worse.  He stated he missed days off work and moved to a new position with a pay decrease as a result of his condition.  

The Board acknowledges that the Veteran has been service connected for asthma at a 30 percent disability rating, effective September 12, 2000. 

In a February 2009 VA examination, the VA examiner stated that it was impossible for asthma to cause sleep apnea and GERD.

The Veteran has however, submitted medical internet articles stating that it was possible for the presence of asthma and sleep apnea to cause or worsen the other.  The Veteran also submitted medical internet articles stating that while it is not completely clear what the relationship between GERD and asthma is (there are several theories, however), a large population of patients with asthma also have GERD.

The Board finds that given the Veteran's testimony and the submitted medical articles raising the possibility the Veteran's sleep apnea and GERD may have been caused or worsened by his service connected asthma, a remand of this claim is necessary in order for the RO to obtain another VA medical opinion that addresses the new evidence in this appeal.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In addition, the Veteran testified at the Board hearing that he is still receiving treatment for sleep apnea, GERD, and asthma.  The Board notes that the most recent treatment records within the claims file is dated November 2010.  As such, the RO must secure any outstanding records regarding the Veteran's treatment for sleep apnea, GERD, and asthma and associated them with the claims files.  38 U.S.C.A. § 5103A(c) (West 2002).


Accordingly, the case is REMANDED for the following action:

1. Contact all appropriate VA medical facilities, and obtain and associate with the claims file all outstanding records of treatment since November 2010.  

In addition, obtain all private treatment records which have not been obtained already.  These records should include those identified by the Veteran at the January 2013 Board hearing (private treatment records regarding the Veteran's initial treatment for his feet).  The AMC should contact the Veteran and request that he provide a completed release form (VA Form 21- 4142) authorizing VA to request copies of any treatment records from any private medical providers who have treated him for his claimed conditions.

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.   Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record. 

Notice must be provided to the Veteran and his representative.  The notice must contain the identity of the records the VA was unable to obtain, an explanation of the efforts the VA made to obtain the records, a description of any further action the VA will take regarding the claim and a notice that the Veteran is ultimately responsible for providing the evidence.  The AMC should also inform the Veteran that he can also provide alternative forms of evidence.

2. The RO/AMC should obtain an opinion to ascertain the likely etiology of any present fallen arches.

Schedule the Veteran for a VA examination by a qualified physician.  The examiner should: 

a) Perform a clinical examination with appropriate tests and studies must be performed and indicate whether, if any, fallen arches are present; 

b) with respect to any fallen arches diagnosed upon examination, opine whether there is clear and unmistakable evidence to show that such disorder(s) pre-existed service; 

c) if the fallen arches pre-existed service, the examiner should indicate whether there is evidence to show that the fallen arches permanently increased in severity therein, to include consideration of the Veteran's contentions and medical documentation of any in-service treatment; if so, it should be indicated whether such aggravation was clearly and unmistakably due to the natural progress of the condition;

d) with respect to any fallen arches is found not to pre-exist service, state whether it is at least as likely as not that such is related to the Veteran's active service, to include as due to wearing combat boots with no arch support. 

The claims file and a copy of this REMAND must be provided to the examiner.  The examiner must indicate receipt and review of these documents in any report generated.  A clear rationale for all opinions should be provided, along with a discussion of the facts and medical principles.  The claims file must be made available to the examiner for review in connection with the examination.

If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3. The AMC should schedule the Veteran for an examination with an examiner with the appropriate expertise to ascertain the extent, nature, and etiology of his sleep apnea, to include as secondary to service connected asthma.  The examiner should clearly identify if the Veteran currently has sleep apnea and if the Veteran has such disorder, the examiner should render an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (a 50 percent or greater probability) that the disorder found on examination was incurred in service or was caused or aggravated (increase in severity beyond natural progression) by the service connected asthma. 

In offering this assessment, the examiner must discuss the prior medical evidence in detail and reconcile any contradictory evidence, namely the February 2009 opinion from the VA doctor and the medical internet articles submitted by the Veteran.  Additionally, the examiner should discuss the Veteran's lay statements regarding history and chronicity of symptomatology when discussing the offered opinion.

The claims file and a copy of this REMAND must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All appropriate tests or studies should be accomplished.  All pertinent symptomatology and findings should be reported in detail.  A discussion of the Veteran's documented medical history and assertions should also be included. 

A complete rationale for any opinion expressed must be included in the examination reports.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

4. The AMC should schedule the Veteran for an examination with an examiner with the appropriate expertise to ascertain the extent, nature, and etiology of his GERD, to include as secondary to service connected asthma.  The examiner should clearly identify if the Veteran currently has GERD and if the Veteran has such disorder, the examiner should render an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (a 50 percent or greater probability) that the disorder found on examination was incurred in service or was caused or aggravated (increase in severity beyond natural progression) by the service connected asthma. 

In offering this assessment, the examiner must discuss the prior medical evidence in detail and reconcile any contradictory evidence, namely the February 2009 opinion from the VA doctor and the medical internet articles submitted by the Veteran.  Additionally, the examiner should discuss the Veteran's lay statements regarding history and chronicity of symptomatology when discussing the offered opinion.

The claims file and a copy of this REMAND must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All appropriate tests or studies should be accomplished.  All pertinent symptomatology and findings should be reported in detail.  A discussion of the Veteran's documented medical history and assertions should also be included. 

A complete rationale for any opinion expressed must be included in the examination reports.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

5. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


